McCLENDON, J.,
concurs and assigns reasons.
|, While I am concerned by the amount of the facility fee charged for the surgical services rendered, based on the record before us, I cannot say that the workers’ compensation judge was manifestly erroneous. Appellee established through the testimony of Ms. Broadway that the charges were reasonable. Although the appellants argued that the reimbursement requested for the outpatient services was fourteen times the amount that would have been reimbursed for inpatient hospital services, no testimony or other evidence was presented regarding the unreasonableness of the charge. Therefore, I am constrained to concur with the result reached by the majority.